LUCERO, Circuit Judge,
dissenting.
I agree with my colleagues that this motion for stay pending appeal is based primarily upon events which occurred after the district court denied appellants’ request for a preliminary injunction. Thus, at this point, this new evidence has not been analyzed by any court in order to determine whether continued incineration at the Tooele Chemical Agent Disposal Facility (“TOCDF”) presents an imminent threat of irreparable harm to the public and to the environment, as appellants tell us it does.
Appellants’ claims appear facially substantial. They assert that since August 13,1996, the date of the district court’s denial of the preliminary injunction, nerve agent has leaked into.non-agent areas at Johnson Atoll Chemical Agent Destruction System (a prototype facility upon which TOCDF is modeled), and has been discovered in non-airtight filter vestibules at TOCDF; decontamination fluid has leaked through cracks in a concrete floor above an electrical wiring and equipment room at TOCDF; and the slag removal system in the liquid nerve agent incinerator malfunctioned at TOCDF, leading to operation shutdown. This list is non-exhaustive.
Given the district court’s previous examination of the factual and legal questions pre*1363sented by this action, I agree that this new evidence would best be considered by that court. My disagreement with the majority is that they do not refer appellants’ request for a stay to the district court; instead, without evaluating this new evidence at all, they simply deny the request, without requiring the district court to consider the evidence. The majority opinion implies that the district court. would consider the new evidence. Were the majority to hold that the district court has no discretion but to hear that new evidence, there would be no disagreement between us. However, given the posture in which the majority leaves this case, it is unclear whether the district court must consider the recent developments, and thus whether the new evidence could escape judicial consideration. In my mind, the issues presented for our consideration and then-potential effect upon the public and the environment are far too important to dispose of them by summary denial. Pursuant to our broad authority under 28 U.S.C. § 1651(a) and Fed.R.Civ.P. 62(g), I would refer appellants’ request for a stay to the district, court for its consideration.1
In so doing, I would direct the district court to consider whether the events that have occurred since its denial of appellants’ motion for preliminary injunction warrant granting of the stay. I would specifically instruct the district court to address two issues: (1) whether these recent developments, considered in the context of the totality of the evidence, necessitate conducting a Supplemental Environmental Impact Statement in accordance with the legal standards set forth by the district court in its order; and (2) where the public interest lies in light of the new evidence. As to the latter issue, I would require that the public interest be expressly considered on the record under the standard set forth in Northern Cheyenne Tribe v. Hodel, 851 F.2d 1152, 1157 (9th Cir.1988). Implicit consideration of the public interest, though allowed in copyright infringement cases, see Autoskill, Inc. v. National Educ. Support Sys. Inc., 994 F.2d 1476 (10th Cir.1993), is inadequate for cases involving potentially grave -public and environmental- consequences. I would ask the district court to compare the risks associated with test-burning a relatively small amount of agent with the risks associated with storing that same small quantity. It is unclear whether the district court followed the above approach or instead compared the risk of large-scale incineration with the risk of large-scale storage.

. 28 U.S.C. § 1651(a), the All Writs Act, provides that “[t]he Supreme Court and all courts established' by Act of Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of law.” The Supreme Court has explained that the Act serves as a "legislatively approved source of procedural instruments designed to achieve rational ends of law.” Harris v. Nelson, 394 U.S. 286, 299, 89 S.Ct. 1082, 1090, 22 L.Ed.2d 281 (1969) (quotations and citations omitted). Fed.R.Civ.P. 62(g) states that "[t]he provisions in this rule do hot limit any power of an appellate court ... to stay proceedings during the pendency of an appeal ... or to make any order appropriate to preserve the status quo...." This rule is not a grant of power, but is "a declaration that whatever power the appellate courts have, by virtue of the All Writs Act ... or other applicable provision of law is not restricted by Rule 62.” 11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2908 (2d ed.1995).